DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on April 20, 2022 have been received and entered. Claim 1 has been amended, while claims 2-3 have been canceled. 
Claims 1, 4-5 are under consideration.

Maintained & modified- Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5 remain  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a HFD diet fed transgenic mouse whose genome comprises (i) a liver specific homozygous inactivation of endogenous p53 gene, wherein the deleted p53 is a liver specific conditional knockout of the endogenous p53 gene; and (ii) a nucleic acid encoding intestine-specific homeobox transcription factor intestine specific homeobox (ISX) under the control of liver specific promoter; wherein said mouse expresses ISX gene in the liver; wherein said mouse exhibits fatty liver, fat acculturation in liver, liver fibrosis and cirrhosis as compared to wild type mouse following continuously  feeding for one month with HFD,  does not reasonably provide enablement for any other liver lesion mouse model, lesion comprising any disease related to the development of liver lesion that includes genus of metabolic abnormal liver diseases, chronic liver diseases, and liver cancer after continuously feeding HFD for any other duration, or  any other p53 KO mouse, any other disease related to the development of liver lesion.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
	Claims are directed to a liver lesion-mouse model, which is a liver-specific ISX gene expression and p53 gene knockout transgenic mouse, wherein liver lesion develops after the liver-specific ISX gene expression and p53 gene knockout transgenic mouse is fed with a high calorie diet. Dependent claim limits the liver lesion comprises a disease related to the development of liver lesion.
The claims are broadly directed to a liver lesion-mouse model comprising any disease related to the development of liver lesion that includes genus of metabolic abnormal liver diseases, chronic liver diseases, and liver cancer of any etiology and pathology.  The claims require liver lesions develops after the liver specific ISX gene expression and a heterozygous or homozygous p53 knockout mouse that is continuously fed with any high calorie diet. The disclosure provided by the applicant, in view of prior art, must encompass a wide area of knowledge to a reasonably comprehensive extent. In other word each of these, aspect must be shown to a reasonable extent so that one of the ordinary skills in the art would be able to practice the invention without any undue burden being on such Artisan.
The specification provides transfecting mouse embryos with a ISX gene driven by a liver-specific mFgg promoter by micro-injection into a mother mouse of the same strain to develop into adult mice. The liver-specific ISX gene transgenic mice (mFgg-ISX mice) were bred with the liver-specific p53 gene knockout male mice (p53loxP/-; Alb cre) (Alb-Cre-p53loxp/loxp mice) to generate mFgg-ISX/Alb-Cre-p53.sup.loxp/loxp mice (see figure 1, example). It is disclosed that HFD feeding increased, the body weight of the ISX gene transgenic mice increased significantly as compared to that of normal mice of the same birth (FIG. 3A), while triglyceride (TG), a lipid-related metabolite in blood, also increased significantly when the HFD feeding period was increased (FIG. 3B). It is disclosed that mFgg-ISX/Alb-Cre-p53loxp/loxp mice that were fed with the HFD diet for 1 month, obvious fatty liver condition was observed in the liver, after 2 months of the HFD, in addition to severe fatty liver, severe liver fibrosis and cirrhosis also developed in the liver. 
The state of the art recognizes that Homeobox gene-ISX (ISX) is a homeobox gene specifically expressed in the intestine. It is a transcription factor induced by pro-inflammatory cytokines (IL-6) and highly expressed in hepatoma cells and HCC patients' tissues (abstract Hsu et al Cancer Res; 73(2); 508–18). In a more recent study Hsu et al (Molecular Carcinogenesis 2017;56:2167–2177 ) reported overexpression of Isx-1  promoted cell proliferation and led to enhanced tumorigenic activity in vitro and provided evidence to support a critical role for the AHR/ISX axis in hepatocellular carcinoma (HCC) tumorigenesis (abstract). The state of art also teaches that the term “liver disease’ encompasses a spectrum of pathologies that includes, but is not limited to, hepatosteatosis, hepatic insulin resistance, steatohepatitis, liver fibrosis and cirrhosis and hepatocellular carcinoma (HCC) (see page 1, last para.). The art continues to teach that a number of mouse models that develop fatty liver disease are not insulin resistant, and some people with NAFLD develop fibrosis without preceding inflammatory conditions typical for non-alcoholic steatohepatitis (NASH). Furthermore, HCC in patients has been reported without any signs of fibrosis/cirrhosis (see page 2, para. 1). Zeng et al (Gastroenterology, 2018, 154(6) sup. 1, S-1160 Abstracts#S1504 ) teach high fat dies (HFD) treated p53-/- mice displayed less steatosis in liver, as well as lower triglyceride level, compared with HFD treated p53+/+ mice (abstract). In a recent publication, Krstic et al (Int. J. Mol. Sci. 2018, 19, 921, 1-23) states “the interpretation of the available data from various loss-of-function models is less clear due to heterogeneous results. In another study using young whole body p53 knock-out mice fed an HFD, the authors reported a slight improvement of insulin tolerance with no change in glucose tolerance in male mice, while in female mice, glucose tolerance was improved and insulin tolerance unchanged. The reasons for these sex-specific differences in glucose metabolism in germ-line p53 knock-out mice are unknown. In the same study, knocking out hepatic p53 by AAV8-Cre injection into p53-floxed mice under chow diet left insulin and glucose tolerance unchanged despite an increase in hepatic triglyceride levels. Hence, due to experimental differences, loss-of-function models have not always supported a role of p53 as an attenuating factor in hepatic insulin resistance, as largely suggested by data from p53 activation studies” (see page 5, last para. page 6 para. 1). The specification has provided guidance that is limited to only liver specific homozygous conditional deletion of p53 and there is no evidence on record that a heterozygous or mouse comprising any deletion mutation in p53 gene would result in phenotype similar to one disclosed in the instant specification. There is no way to tell whether or not the phenotype observed in the mFgg-ISX/Alb-Cre-p53loxp/loxp mouse following administration of high fat diet resulting in fatty liver, could be extrapolated to a mouse in which is a liver-specific ISX gene expression resulting by any mean and p53 gene knockout in some or all the liver cells to develop any liver lesion. The guidance provided by the specification amounts to invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention as broadly claimed, without reasonable expectation of success. 
The breadth of the claims is such that they encompass any liver lesion-mouse model, which is liver-specific ISX gene expression and p53 gene knockout transgenic mouse, wherein only a portion of the liver cell express ISX by any mean including other genes that elicit ISX expression that may be inherent to HCC developed in mouse. The lesion-mouse model further comprises p53 gene knockout mouse in few liver cells of the mouse. The specification fails to enable making chimeric mouse such that have an enabled use. One of skill in the art would not know how to use such mouse in any way that differs from a mouse fed with high fat diet or a mouse whose genome comprises a homozygous conditional deletion of p53 exhibiting liver tumor.  It is noted that recitation of a liver lesion-mouse model in which only a few liver cells or in liver cells (biliary epithelial cells (cholangiocytes), stellate cells, Kupffer cells, and liver sinusoidal endothelial cells), therefore, read on a chimeric mouse. The method of making genetic mosaic mouse is such that each resulting chimera is comprised of a different, unpredictable ratio of liver cells such as biliary epithelial cells (cholangiocytes), stellate cells, Kupffer cells, and liver sinusoidal endothelial cells), of various genotypes. This ratio cannot be predetermined. Furthermore, the spatial distribution of cells of each genotype cannot be predetermined. Therefore, the phenotype of chimeric mouse is not only unpredictably dependent upon the genotype but is also dependent upon the spatial distribution of the cells and their relative population size. Thus, the phenotype of the mouse encompassed by the claims is highly unpredictable. It would require undue experimentation for one of skill in the art to determine how to overcome the unpredictability associated with liver-lesion mouse model such that the proportion and population of cells harboring a genetic alteration could be controlled in such a way as to increase the predictability of the phenotype of the resulting mouse. It is further noted that the claims embrace mouse that can exhibit liver lesion comprises any disease related to the development of liver lesion.  Given such differences in the expression of a transgene, particularly when taken with the lack of guidance in the specification for the mouse model as broadly claimed with a broad phenotype of a liver lesion, it would have required undue experimentation to establish the levels of the transgene product, the consequences of that product, and therefore, the resulting phenotype. It is noted that the unpredictability of a particular art area may alone provide reasonable doubt as to the accuracy of the broad statement made in support of enablement of claims. See Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991). It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed. Jn re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991). One of ordinary skill in the art would not know how to use of the mouse as broadly claimed particularly in view of unpredictability in the art. 
	In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled for the claimed inventions as supported by the observations in the art record. 

Response to arguments
	Applicant disagree with the rejection arguing it is well known in the art that a long-term high-fat diet intake induces hepatic lipid accumulation and leads to serious liver lesions. The association between liver lesions and obesity induced by a high-fat diet (HFD) that matches the modern Western diet is well established. Applicant in part rely on Lau et al., (J Pathol 2017; 241: 36-44, IDS) who teaches that the symptoms of liver lesions in the non-alcoholic fatty liver disease (NAFLD) animal models can be developed by feeding a HFD or a high-cholesterol diet to a normal animal without genetic modifications. Applicant argues that like the classic HFD mouse model, liver lesions observed in the genetically modified mFgg-ISX/Alb-Cre-P53lox/lox mouse of the present invention can be induced by a continuous HFD, but NOT by a continuous normal diet (see fig. A-C). Applicant in part agree that the claimed phenotype in the genetically modified mFgg/Alb-Cre p53lox/lox mouse that were fed with HFD for one month and obvious fatty liver condition was observed in the liver, after 2 months of the HFD, in addition to severe fatty liver, severe liver fibrosis and cirrhosis also developed in the liver (lines 6-9, page 4). Therefore, the genetic modifications of the claimed mouse model, the mFgg-ISX/Alb-Cre-P53lox/lox mouse, can significantly reduce the time required to induce fatty liver by a high fat diet (see paragraph [0049]. It is further disclosed that after 3 months of HFD one third of the mouse also developed liver cancer. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that claims are directed to a liver lesion -mouse model that genetically modified and is continuously fed for any duration (eg 1 hours, 2 hours, 1 days, 1 week, 1 month or 1 year) to produce lesion selected from fatty liver, liver fibrosis, cirrhosis or liver cancer are induced one month after being fed with HFD. The specification and prior art fail to teach any wild type or any genetically modified mouse that is continuously fed with HFD for 1 hour, 1 week or 1 month to produce a mouse that exhibits liver carcinoma. Lau et al., (J Pathol 2017; 241: 36-44, IDS) teaches the symptoms of liver lesions in mouse following feeding HFD for 12 to 16 weeks exhibits hepatic steatosis, as verified by the presence of increased liver triglyceride levels hepatocyte ballooning (see table 1 and page 37, col. ,1 last para. to page 37, col. 2, para. 1), however none of wild type mouse exhibits liver cancer in HFD fed mouse. It is noted that only genetically modified (PTEN deficient mouse) or diabetic mouse (STX fed) that is fed with HFD progressively develop liver cancer. In the instant case, neither specification nor prior art provide any guidance with respect developing  liver cancer in any mouse following feeding HFD in said mouse for any duration other than mouse whose genome comprises (i) a liver specific homozygous inactivation of endogenous p53 gene, wherein the deleted p53 is a liver specific conditional knockout of the endogenous p53 gene; and (ii) a nucleic acid encoding intestine-specific homeobox transcription factor intestine specific homeobox (ISX) under the control of liver specific promoter; wherein said mouse expresses ISX gene in the liver. This is because prior art teaches resulting phenotype of a mouse model of NAFLD depends on several factors including mouse strain (see page 37, col. 2, para. 2). The art further teaches that “current mouse models of NAFLD and NASH do not replicate the pathological progression from fatty liver, NASH and fibrosis to HCC” (see Lau et al  page 41, col. 2, para. 2). Krstic et al (Int. J. Mol. Sci. 2018, 19, 921, 1-23) states “the interpretation of the available data from various loss-of-function models is less clear due to heterogeneous results. In another study using young whole body p53 knock-out mice fed an HFD, the authors reported a slight improvement of insulin tolerance with no change in glucose tolerance in male mice, while in female mice, glucose tolerance was improved and insulin tolerance unchanged. The reasons for these sex-specific differences in glucose metabolism in germ-line p53 knock-out mice are unknown. In the same study, knocking out hepatic p53 by AAV8-Cre injection into p53-floxed mice under chow diet left insulin and glucose tolerance unchanged despite an increase in hepatic triglyceride levels. Hence, due to experimental differences, loss-of-function models have not always supported a role of p53 as an attenuating factor in hepatic insulin resistance, as largely suggested by data from p53 activation studies” (see page 5, last para. page 6 para. 1). The specification has provided guidance that is limited to only liver specific homozygous conditional deletion of p53 and there is no evidence on record that a heterozygous or mouse comprising any deletion mutation in p53 gene would result in phenotype similar to one disclosed in the instant specification. There is no way to tell whether or not the phenotype observed in the mFgg-ISX/Alb-Cre-p53loxp/loxp mouse following administration of high fat diet resulting in fatty liver, could be extrapolated to a mouse in which is a liver-specific ISX gene expression resulting by any mean and p53 gene knockout in some or all the liver cells to develop any liver lesion. The guidance provided by the specification amounts to invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed invention as broadly claimed, without reasonable expectation of success. An artisan would have to perform undue experimentation to make and use of mouse showing liver cancer as broadly claim, without reasonable expectation of success. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Journal of Molecular Cell Biology (2013), 5, 147–150, hereafter 1), Katz et al (Gasteroenterology, 2012, 142, 1229-1239) as evidenced by Wang et al (Oncotarget, 2017, 24, 36924-36939, hereafter 2).
Claim interpretation: It is noted that claim requires a mouse having liver specific expression of ISX gene and p53 KO gene, wherein mouse having liver lesion that develops after the mouse of the invention is continuously fed with HFD. The term continuously feed is not limited to any duration. The term accumulation of lipid droplet or storage of fat (lipids) in the liver is interpreted as fatty liver.
Regarding, claims 1-5, Wang et al (1)teach a mouse model whose genome comprises a homozygous inactivation of p53 gene that are fed with high fat diet (figure 1A). It is disclosed that HFD treatment also led to an increased accumulation of epididymalwhite adipose tissue in p53-/- mice compared with p53+/+ mice (Figure 1B). Hematoxylin and eosin staining showed that the liver from p53-/- mice had a greater accumulation of lipid droplets than that from p53 wild-type mice, especially under the HFD treatment condition (Supplementary Figure S2A) (see page 147, col. 2, para. 2). The results suggest that p53 depletion promotes HFD-inducedobesity and liver steatosis (fatty liver) (see page 1427, col. 2, last para.). Wang (1) differ from claimed invention by not disclosing liver-specific ISX gene expression and p53 gene knockout.
Before the effective filing date of instant application, Katz et al teach conditional p53 deletion by use of the Cre/loxP system under control of the albumin/alpha -fetoprotein enhancer/promoter targets hepatocytes and liver progenitor cells. This led to the development of liver carcinomas with a bi-lineal origin, consisting of albumin-positive, hepatocytic and cytokeratin-19-positive (abstract, figure 1). Wang (2) teaches ISX that is identified proto-oncogene, regulates cell proliferation and drives hepatocellular carcinoma (HCC) formation via cyclin D1 upregulation under stimulation by proinflammatory cytokines such as IL-6 (see page 36925, col. 1, para. 1, page 36929, col. 2, last para.).I t is noted that art teaches forced expression of nucleic acid encoding ISX increases E2F1  in hepatoma cells (abstract, figure 1). 
The combination of reference differs from aimed invention by not disclosing mouse overexpressing ISX.  However, such was known in prior art before the effective filing date as evident from Seino who reported transgenic mice overexpressing Isx (see page 4906, col. 1, para. 2). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the mouse whose genome comprises a homozygous inactivation of p53 gene that are fed with high fat diet that exhibit fatty liver by conditionally deleting p53 only in liver cells as disclosed in Katz to develop hepatocellular carcinomas as suggested by Katz, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to note that art teaches hepatocellular carcinomas inherently expresses Isx (see Wang 2). It would be further obvious to one of ordinary skill in the art to express Isx in the liver cells of the mouse whose genome comprises conditional p53 deletion using method known in art as evident from the teaching of Wang (2) and Seino. One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that conditional p53 deletion leads to the development of carcinomas that caused chromosomal aberrations (see Katz).  Further, given that liver specific overexpression of Isx and p53 deletion  were known to develop into HCC, it would have been obvious for one of ordinary skill in the art to combine both ,  which are taught by the prior art to be useful for the same purpose in order to produce HCC and fatty liver. In the instant case the idea of combining them flows logically from their having been taught in the prior art.  Thus, it would have only required routine experimentation to modify the mouse of Wang (1) and Katz to overexpress Isx as disclosed by Wang (2) to induce liver lesion in the mouse consistent with HCC and/or fibrosis. One of skill in the art would have been expected to have a reasonable expectation of success in liver lesion mouse model by feeding HFD to a liver specific conditionally p53 deleted mouse by further overexpressing Isx because prior art successfully reported p53-/- mouse fed with HFD was known to exhibit HCC.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
 Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to arguments
Applicant disagrees with the rejection arguing the genetic modification alone do not cause liver lesion and the genetic modification merely shortens the course of inducement of the liver lesion. Applicant asset that Katz et al teaches that deletion of p53 from liver of mice is sufficient to induce tumor regardless of type of diet. Katz teaches that p53 mutations represent an early lesion in aflatoxin B-induced liver cancer (p. 1237). It also suggests that loss of p53 function leads to transformation and changes in differentiation status of differentiated liver cells. Wang (2) teach that the function of ISX gene is to regulate cell proliferation and drive hepatocellular carcinoma (HCC) formation. ISX Wang (2) says nothing about fat accumulation in the liver induced by a continuous high calorie diet to induce fatty liver, liver fibrosis, cirrhosis or liver cancer caused by fat accumulations. Applicant assert that Katz and Wang (2) are non-analogous arts. As compared to current mouse models, the induced course of the development of the liver lesion in the liver lesion-mouse model of the present invention is reduced to 4 weeks. As shown in paragraphs [0049] and [0067]-[0068], it only takes 4 weeks to observe obvious fatty liver condition in the liver transgenic mouse of the present when feeding with the HFD diet. It only takes 8 weeks to observe severe fatty liver, severe liver fibrosis and cirrhosis also after the mice are fed with HFD, and it only takes 12 weeks to observe liver cancer. Hence, the induced course of the onset of the liver lesion such as fatty liver, liver fibrosis, cirrhosis or liver cancer in the liver lesion-mouse model of the present merely is significant reduced. Wang (1) teaches that lipid accumulation is observed after the mice having no P53 function are fed with HFD for 13 weeks (see Figure 1). Wang does no teach how long it takes for the mice having no P53 function to develop fatty liver, liver fibrosis, cirrhosis or liver cancer. Since it takes 13 weeks to develop lipid accumulation, even if the mice having no P53 function do develop fatty liver, liver fibrosis, cirrhosis or liver cancer, it would be significantly longer than the liver-lesion mouse model of the present invention.  The teachings of Katz and Wang (2), individually or combined, do not make the mouse disclosed in Wang (1) a mouse that develops fatty liver, liver fibrosis, cirrhosis or liver cancer after being fed a high calorie diet for 4 weeks, 8 weeks or 12 weeks, respectively. Applicants’ arguments have been fully considered, but are not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Katz and Wang (2). to formulate the grounds for teaching away, while ignoring the teaching of primary art of Wang (1) that explicitly teaches that p53 depletion promotes HFD-induced obesity and liver steatosis (fatty liver) (see page 147, col. 2, last para.). It should be noted that the ultimate goal of genetic modification merely shortens the course of inducement of the liver lesion. In the instant case, claims are directed to a liver lesion-mouse model, which is a liver-specific ISX gene expression and p53 gene knockout transgenic mouse, wherein the liver lesion is fatty liver, liver fibrosis, cirrhosis or liver cancer. As previously indicated, Wang et al (1) teach a mouse model whose genome comprises a homozygous inactivation of p53 gene that are fed with high fat diet for 13 weeks (figure 1A). It is disclosed that HFD treatment also led to an increased accumulation of epididymalwhite adipose tissue in p53-/- mice compared with p53+/+ mice (Figure 1B). Hematoxylin and eosin staining showed that the liver from p53-/- mice had a greater accumulation of lipid droplets and liver stenosis as compared from p53 wild-type mice, especially under the HFD treatment condition (Supplementary Figure S2A) (see page 147, col. 2, para. 2, last para) (emphasis added). Katz et al teach liver specific conditional p53 deletion of p53 in hepatocytes led to the development of liver carcinomas further supports the teaching of Wang (1).   A variety of gene such as ISX that is identified proto-oncogene, known to regulate cell proliferation and drives hepatocellular carcinoma are well-known in the art. Thus, Wang et al (2). cure the deficiency in Wang (1) et al. for a person of ordinary skill in the art seeking to produce HFD fed mouse lesion model. To the extent that Wang (1) describe the HFD fed mouse liver lesion model the rejection is applicable to the instant case. Applicants' selective reading of Katz and Wang (2) ignores the teachings of the primary reference of Wang (1) that teaches that p53 depletion promotes HFD-induced obesity and liver steatosis (fatty  liver).  There is no requirement for Katz and Wang (2)  to teach that which is clearly taught by Wang (1). One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that HFD fed mouse whose genome comprises conditional p53 deletion leads to the development of fatty liver and carcinoma.  Further, given that liver specific overexpression of Isx and p53 deletion were known to develop into HCC, it would have been obvious for one of ordinary skill in the art to combine both, which are taught by the prior art to be useful for the same purpose in order to produce HCC and fatty liver. In the instant case the idea of combining them flows logically from there having been taught in the prior art.  Thus, it would have only required routine experimentation to modify the mouse of Wang (1) and Katz to overexpress Isx as disclosed by Wang (2) to induce liver lesion in the mouse consistent with HCC and/or fibrosis, with reasonable expectation of success.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuously fed HFD diet for any duration as it only takes 4 weeks to observe obvious fatty liver condition in the liver transgenic mouse of the present when feeding with the HFD diet. It only takes 8 weeks to observe severe fatty liver, severe liver fibrosis and cirrhosis al so after the mice are fed with HFD, and it only takes 12 weeks to observe liver cancer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). IN the instant case, claims are not limited to continuously feeding mouse for any specific duration to produce claimed phenotype.
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
 
Conclusion

No claims allowed. 	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632